Citation Nr: 1827638	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-36 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a separate compensable rating for bladder impairment associated with service-connected lumbar spine intervertebral disc syndrome with degenerative arthritis and stenosis, status post microdiscectomy (lumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a lumbar spine disability and assigned an initial noncompensable disability rating.

In August 2010, the Veteran submitted a VA appeal hearing options form, indicating that she would like to testify at a Board hearing with respect to the claim.  However, the record shows that the Veteran subsequently withdrew this request in a July 2014 statement.

In an August 2012 rating decision, the RO increased the disability rating for the Veteran's lumbar spine disability to 40 percent, effective October 6, 2008, the date of the Veteran's discharge from service.  In February 2015, the RO proposed a reduction of the rating for the Veteran's lumbar spine disability, however, in August 2016; the RO issued a supplemental statement of the case, which continued the 40 percent rating.

In a May 2015 decision, the Board, in pertinent part, assumed jurisdiction of the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) claim that had been raised by the record, but not yet developed.  The Board remanded the case for a VA examination to determine the current severity of the Veteran's lumbar spine disability; to obtain relevant medical treatment records; and to provide the Veteran with Veterans Claims Assistance Act (VCAA) notice relevant to her claim for entitlement to a TDIU.  In a February 2016 statement, the Veteran withdrew the claim for a TDIU.

In August 2016, the RO issued a supplemental statement of the case, which continued the 40 percent rating for the lumbar spine disability.  Since this decision did not abrogate the pending appeal, the issue of entitlement to a higher rating for the lumbar spine disability remained in appellate status.

When the case was last before the Board in June 2017, the Board denied entitlement to a rating in excess of 40 percent for lumbar spine intervertebral disc syndrome with degenerative arthritis and stenosis, status post microdiscectomy and remanded the claim of entitlement to a separate compensable rating for bladder impairment associate with lumbar spine disability for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

In August 2017, the Veteran underwent a VA contract examination.  The examiner opined that the Veteran's report of symptoms were subjective.  The examiner provided that the Veteran's medical records were negative for the diagnosis or treatment of neurogenic bladder.  As such, the examiner opined that she could not provide a diagnosis of the symptoms without mere speculation.  The remand directives included the instruction that if an opinion could not be provided without resort to speculation, the examiner should explain why it was not possible to provide an opinion.  At the August 2017 examination, the Veteran indicated symptoms of urinary leakage and frequency.  The examiner reported that the Veteran did have voiding dysfunction and that the voiding dysfunction caused urine leakage and urinary frequency.  No diagnostic testing was noted to be in the medical records and no diagnostic testing was apparently done on examination.  Thus, it is not clear what was the basis of the examiner's speculative opinion.  Therefore, the Board finds that its remand directives were not properly complied with, and a remand is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding relevant treatment records that are not currently associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of any neurological manifestations manifested by bladder impairment associated with the Veteran's lumbar spine.  All indicated studies or testing should be conducted.

a) The claims file must be made available to the examiner in conjunction with the examination. The examination report should indicate that the claims file was reviewed.

b) The examination report should indicate whether the Veteran has a bladder disorder manifested by voiding dysfunction with urine leakage and urinary frequency that is causally associated with her lumbar spine disability.  The examiner should note that service connection has been established, in pertinent part, for lumbar spine intervertebral disc syndrome with degenerative arthritis and stenosis, status post microdiscectomy as well as associated bilateral lower extremity radiculopathy.

c) The examiner should provide a detailed rationale for the opinion. If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






